Exhibit 23 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (“Agreement”) is made and entered into this 13th day of August, 2008, by and between QUESTCOR PHARMACEUTICALS, INC., a California corporation (the “Company”) and CHAUMIERE CONSULTADORIA & SERVICOS SDC UNIPESSOAL L.D.A., a corporation organized under the laws of Portugal (“Shareholder”). RECITALS A.Shareholder holds of record Seven Million, One Hundred and Eight Thousand, Eight Hundred and Eighty Nine (7,108,889) shares of the Common Stock, no par value, of the Company. B.The
